Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record teaches or suggests a base material/gasket unit mold comprising: a first mold half including a base material holding portion arranged on a first parting surface to hold a base material; and a second half mold having a second parting surface, the second half mold used together with the first half mold to close and open the mold of first and second half molds, the second mold half including; a gasket cavity defined on the second parting surface side to form a gasket main body on a surface of the base material, an isolated rubber cavity defined on the second parting surface side to form an isolated rubber portion isolated from the gasket main body on the surface of the base material, and a mold pressing portion arranged around the isolated rubber cavity to press base material when the mold is closed, the mold-pressing portion having a recessed part defined on a press surface side to reduce deformation of the base material.
The closest prior art (Masaka 2018/0186047) discloses a mold (10) having a gasket forming region (11) and other recesses (33) to form adjacent portions of an adhesive agent between protrusions (32), but the reference fails to disclose recessed parts on these protrusions to prevent buckling.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        6/18/2022